Affirmed and Memorandum Opinion filed August 7, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00069-CR

                LAWRENCE LANELL PARKER, II, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 264th District Court
                              Bell County, Texas
                         Trial Court Cause No. 76499

                  MEMORANDUM OPINION

      Appellant appeals his conviction for evading arrest or detention with a motor
vehicle. Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by assigning issues that might arguably support the
appeal, and explaining why those issues do not raise arguable error. See Gainous v.
State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2